Citation Nr: 0013803	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-13 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include spondylolisthesis of L5 and lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to April 
1987.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1990 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

During the pendency of the appeal, the BVA, in a February 
1999 decision, remanded the case for further development, and 
following the accomplishment of the requested development, 
the case was returned to the Board for appellate review. 


FINDING OF FACT

The veteran has not presented a claim of entitlement to 
service connection for a low back disorder, to include 
spondylolisthesis of L5 and lumbosacral strain, that is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder, to include spondylolisthesis of L5 and lumbosacral 
strain, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a low back 
disorder, to include spondylolisthesis of L5 and lumbosacral 
strain.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the veteran's claim for service connection for a low back 
disorder, to include spondylolisthesis of L5 and lumbosacral 
strain, is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

Notwithstanding the above, however, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a claim for a benefit to be well grounded:  (1) There must be 
competent evidence of a current disability, usually shown by 
medical diagnosis; (2) There must be evidence of incurrence 
or aggravation of a disease or injury in service.  This 
element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 
38 C.F.R. § 3.303(b) if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In the present case, the service medical records, including 
the veteran's February 1987 discharge examination, are 
negative for any findings, treatment or diagnosis of a back 
disorder, including spondylolisthesis of L5 and lumbosacral 
strain.  These records do show treatment for prostatitis in 
1986, but there is no indication that this disorder was in 
any way related to the veteran's back disorder complaints.

While post-service medical evidence indicates that the 
veteran received treatment for a low back disorder, including 
spondylolisthesis of L5 and lumbosacral strain, no examiner 
has linked these disorders with the appellant's active duty 
service.  Further, the appellant has not submitted any 
competent evidence otherwise suggesting such a nexus for the 
aforementioned disorders.  The Board observes that James G. 
McClure, M.D., in August and October 1990 treatment reports, 
and a November 1993 consultative examination report from the 
District of Columbia Department of Human Services, noted a 
history of the veteran having developed a lower back disorder 
inservice.  However, such evidence, which is simply 
information recorded by a medical examiner, does not 
constitute competent medical evidence because it is 
unenhanced by any additional medical comment.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Dr. McClure's October 
1990 report includes diagnoses of spondylolisthesis L5 with 
marked functional overlay and paranoid schizophrenia.

The only evidence presented by the veteran that tends to show 
a connection between his low back disorder, including 
spondylolisthesis of L5 and lumbosacral strain, are his lay 
statements and testimony and statements of two acquaintances.  
However, their lay assertions of record claiming to relate a 
current back disorder to service are not competent evidence 
relating a present condition to the appellant's military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Indeed, a well-grounded claim requires competent evidence 
linking the veteran's low back disorder, to include 
spondylolisthesis of L5 and lumbosacral strain, to the 
veteran's active duty service.  In the absence of such 
evidence the Board finds that the appellant has failed to 
fulfill his statutory burden of submitting a well-grounded 
claim of entitlement to service connection for a low back 
disorder, to include spondylolisthesis of L5 and lumbosacral 
strain.  Under such circumstances this claim is denied as not 
well grounded. 


ORDER

Entitlement to service connection for a low back disorder, to 
include spondylolisthesis of L5 and lumbosacral strain, is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

